Exhibit 10.17
10.17 Agreement for Sale of Commodity between Shandong Xiangrui Pharmacy
Co., Ltd. and Guizhou Dahua Pharmacy Co., Ltd.
Party A: Shandong Xiangrui Pharmacy Co., Ltd.
Party B: Guizhou Dahua Pharmacy Co., Ltd.

•  
General Information

  •  
Pursuant to the contract entered on October 11, 2010, Party B will buy glucose
of 60 tons from Party A.

•  
Fees of the Commodity and Payment Arrangement

  •  
The total fees will be RMB 235,800.
    •  
Party B shall pay before the goods are delivered.

•  
Delivery Date

  •  
nil

•  
Headlines of the articles omitted

  •  
Validity, Modification and Termination of Contract
    •  
Dispute Settlement
    •  
Breach of the Agreement
    •  
Miscellaneous

 

 